Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 26, 1998 (People v Wright, 254 AD2d 510 [1998]), affirming a judgment of the Supreme Court, Queens County, rendered November 16, 1994.
Ordered that the application is denied.
*913The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Ritter, J.P., Skelos, Fisher and Lifson, JJ., concur.